Title: From Thomas Jefferson to John Paul Jones, 17 August 1785
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris Aug. 17. 1785.

Mine of the 13th. informed you that I had written to the M. de Castries on the subject of Puchelberg’s interference. Yesterday I received his answer dated the 12th. In that he says that he is informed by the Ordonnateur that he has not been able to get an authentic roll of the crew of the Alliance, that, in the probable case of there having been some French subjects among them, it will be just that you should give security to repay their portions. I write to him this morning that as you have obliged yourself to transmit the money to the treasury of the U.S. it does not seem just to require you to be answerable for money which will be no longer within your power, that the repaiment of such portions will be incumbent on Congress, that I will immediately sollicit their orders to have all such claims paid by their banker here, and that should any be presented before I receive their orders I will undertake  to direct the banker of the U.S. to pay them that there may be no delay. I trust that this will remove the difficulty, and that it is the last which will be offered. The ultimate answer shall be communicated the moment I receive it. Having pledged myself for the claims which may be offered before I receive the orders of Congress, it is necessary to arm myself with the proper checks. Can you give me a roll of the crew, pointing out the French subjects? If not, can you recollect personally the French subjects and name them to me, and the sums they are entitled to? If there were none such yet the roll will be material, because I have no doubt that Puchelberg will excite claims upon me either true or false. I am with much respect Sir Your most obedt. humble servt.,

Th: Jefferson

